Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 10, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141315 & (26)(27)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  ELIZABETH HUGHES, Personal Representative                                                             Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  of the Estate of Daniel S. Hughes,                                                                    Diane M. Hathaway
                 Plaintiff-Appellee,                                                                   Alton Thomas Davis,
  v                                                                  SC: 141315                                           Justices
                                                                     COA: 296152
                                                                     Washtenaw CC: 09-000028-NO
  AMERISTAR JET CHARTER, INC., SIERRA
  AMERICAN CORPORATION, INC.,
  FREDERICK THOMAS WACHENDORFER,
  JR., and THOMAS WACHENDORFER
  AVIATION, INC.,
              Defendants-Appellants,
  and

  AMERISTAR AIRWAYS, INC., AMERISTAR
  AIR CARGO, INC., KALITTA CHARTERS,
  L.L.C., KALITTA AIR, L.L.C. d/b/a KALITTA
  FLYING SERVICE, INC., KALITTA, L.L.C.,
  KALITTA AIR FREIGHT, L.L.C., KALITTA
  EQUIPMENT, L.L.C., CONNIE KALITTA
  HOLDINGS, INC. d/b/a CONNIE KALITTA
  ENTERPRISES, AVCON INDUSTRIES, INC.,
  JOSEPH B. DWERLKOTTE ASSOCIATES,
  INC. d/b/a J.B. DWERLKOTTE ASSOCIATES,
  INC., FIELDTECH AVIONICS &
  INSTRUMENTS, INC., ATLANTIC AVIATION,
  WESLEY D. DINGLER, MICHAEL E. ROUSEY,
  MILLION AIR, ADDISON AVIATION
  SERVICES, and AIRFRAME SERVICE, INC.,
                Defendants.
  _________________________________________/

         On order of the Court, the motion to file notice of supplemental authority is
  GRANTED. The motion to strike is DENIED. The application for leave to appeal the
  May 18, 2010 order of the Court of Appeals is considered, and it is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 10, 2010                   _________________________________________
         1207                                                                   Clerk